              Case 3:18-bk-04314-JAF       Doc 44     Filed 03/01/21    Page 1 of 5




                                       ORDERED.
         Dated: March 01, 2021




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

In re:
                                                            Chapter 7
DOROTHEA MIDDLEBROOK WHITTEN,                               Case No.: 3:18-bk-4314-JAF

                  Debtor.
____________________________________/

                     FINDINGS OF FACT AND CONCLUSIONS OF LAW

          This case came before the Court for a trial on the Chapter 7 Trustee’s (the “Trustee”)

Motion for Turnover (Doc. 19) and the Trustee’s Objections to Debtor’s Amended Claim of

Exemptions (the “Objection to Exemptions”) (Doc. 25). The issues raised by the Trustee pertain

to the Debtor’s non-exempt equity in her wedding ring and a vacant parcel of real property the

Debtor claimed as exempt pursuant to 11 U.S.C. § 522(b)(3)(B). After considering the arguments

presented, the Court took the matter under advisement at the conclusion of the trial. As discussed
               Case 3:18-bk-04314-JAF                Doc 44       Filed 03/01/21         Page 2 of 5




below, the Court will grant the Trustee’s Motion for Turnover as to the wedding ring but will

overrule the Trustee’s objection to the Debtor’s claimed exemption in the real property. 1

                                                 Findings of Fact

         On December 11, 2018, the Debtor filed a petition under Chapter 7 of the Bankruptcy

Code. The Debtor is married but filed her petition individually. On her Schedule A/B, the Debtor

listed an interest in vacant real property located at 623 Daniels St. Hastings, Florida 32145 (the

“Property”). The Debtor listed the current value of the Property as $6,011.00. On Debtor’s

Amended Schedule C, the Debtor claimed the property as exempt as tenancy by the entirety

property, pursuant to 11 U.S.C. § 522(b)(3)(B) and Florida law (Doc. 21).

         The Debtor and her husband have been married since 1988. They acquired the Property at

the same time, through the same conveyance. No one lives on the Property; it is vacant land. The

subject warranty deed reflects that the Debtor and her husband took title to the Property “with

rights of survivorship” on December 1, 1997 (Debtor’s Ex. 6). The deed does not contain the

words “joint tenants” or “joint tenancy.”

         The Trustee objects to the Debtor’s claim of exemption, pursuant to 11 U.S.C. §

522(b)(3)(B). The Trustee contends the language, “with rights of survivorship,” proves Debtor

and her husband hold the Property as joint tenants with right of survivorship rather than as tenants

by the entirety.




1
  In the Debtor’s post-trial brief, the Debtor concedes that the wedding ring must be turned over to the Trustee, subject
to the $1,000.00 she has claimed as exempt. At the trial, the Trustee stated that he will set an auction reserve value of
$1,000.00 to ensure that the Debtor receives the value of her claimed exemption in the wedding ring. As the Debtor
has agreed to turn over the wedding ring to the Trustee, no further discussion is necessary, and the Court will enter a
separate order granting the Trustee’s Motion for Turnover.



                                                           2
             Case 3:18-bk-04314-JAF          Doc 44      Filed 03/01/21      Page 3 of 5




                                        Conclusions of Law

        Under Florida law, “[a]lthough a tenancy by the entireties and joint tenancy with right of

survivorship share all of the same characteristics of form, there are significant differences in the

legal consequences between the forms of ownership when creditors of one spouse seek to garnish

these assets, when one spouse declares bankruptcy, or when one spouse attempts to recover monies

transferred without his or her permission.” Beal Bank, SSB v. Almand & Associates, 780 So. 2d

45, 53 (Fla. 2001). “When a married couple holds property as a tenancy by the entireties, each

spouse is said to hold it ‘per tout,’ meaning that each spouse holds the ‘whole or the entirety, and

not a share, moiety, or divisible part.’” Id. “Thus, property held by husband and wife as tenants

by the entireties belongs to neither spouse individually, but each spouse is seized of the whole.”

Id. “In a joint tenancy with right of survivorship, each person has only his or her own separate

share (‘per my’), which share is presumed to be equal for purposes of alienation; whereas, for

purposes of survivorship, each joint tenant owns the whole (‘per tout’), so that upon death the

remainder of the estate passes to the survivor.” Id.

        “Because of this distinction between each spouse owning the whole versus each owning a

share, if property is held as a joint tenancy with right of survivorship, a creditor of one of the joint

tenants may attach the joint tenant’s portion of the property to recover that joint tenant’s individual

debt.” Id. “However, when property is held as a tenancy by the entireties, only the creditors of

both the husband and wife, jointly, may attach the tenancy by the entireties property; the property

is not divisible on behalf of one spouse alone, and therefore it cannot be reached to satisfy the

obligation of only one spouse.” Id.

        “Despite the fact that the [Florida Supreme] Court has recognized the tenancy by the

entireties form of ownership in both real property and personal property, the [Florida Supreme]




                                                   3
            Case 3:18-bk-04314-JAF          Doc 44     Filed 03/01/21      Page 4 of 5




Court has adopted different standards of proof for each.” Id. at 54. “Where real property is

acquired specifically in the name of a husband and wife, it is considered to be a ‘rule of

construction that a tenancy by the entireties is created, although fraud may be proven.’” Id. “The

estate thus created is, however, essentially a joint tenancy, modified by the common-law doctrine

that the husband and wife are one person.” Id. (quoting First Nat. Bank of Leesburg v. Hector

Supply Co., 254 So. 2d 777, 780 (Fla. 1971)). In sum, “[i]n the case of ownership of real property

by husband and wife, the ownership in the name of both spouses vests title in them as tenants by

the entireties.” Id. “Thus, ‘[a] conveyance to spouses as husband and wife creates an estate by

the entirety in the absence of express language showing a contrary intent.’” Id.

       Here, the question is whether the language, “with rights of survivorship” in the absence of

the words “joint tenants” or “joint tenancy” (the “Subject Language”), constitutes “express

language showing a contrary intent” that would defeat Debtor’s claim of exemption premised on

tenancy by the entirety. The parties have not provided on-point Florida case law. However, the

Court breaks this issue into two sub-questions: 1) whether the Subject Language automatically

defeats a tenancy by the entirety as a matter of law; and 2) if not, whether the Subject Language

constitutes evidence of “contrary intent” to defeat a tenancy by the entirety as a question of fact.

       As to the first sub-question, section 689.15, Florida Statutes, provides that, except in

tenancies by the entirety, a right of survivorship is only established when the subject instrument

expressly provides for the right of survivorship. § 689.15, Fla. Stat. (1997). Yet, even in light of

section 689.15, the Court finds it illogical to conclude the Subject Language in this case can create

only a joint tenancy and never a tenancy by the entirety—where a right of survivorship is a

necessary element of both tenancies. Put differently, because a right of survivorship is an element

of a tenancy by the entirety, the Court cannot conclude the Subject Language would automatically




                                                  4
            Case 3:18-bk-04314-JAF          Doc 44     Filed 03/01/21     Page 5 of 5




and always defeat a tenancy by the entirety, as a matter of law. To hold otherwise could potentially

invalidate numerous existing tenancies by the entirety overnight. The result would be different if

the instant deed contained the words “joint tenants” or “joint tenancy.” In the absence of those

words, however, the Court sees no reason to impose a joint tenancy on Debtor and her husband as

a matter of law.

       The more apt framing of the issue is found in the second sub-question listed above. In light

of Beal Bank, the Subject Language may constitute evidence of “contrary intent” when supported

by other corroborating evidence. However, the Trustee presented no evidence of intent other than

the Subject Language. In light of the totality of the evidence and the absence of the words “joint

tenants” or “joint tenancy” in the deed, the Court is convinced the conveyance of the Property to

Debtors was intended to establish a tenancy by the entirety. Debtor is entitled to claim the Property

as exempt under § 522(b)(3)(B) and Florida law.

                                                Conclusion

       The Court will grant the Trustee’s Motion for Turnover as to the wedding ring and will

overrule the Trustee’s Objection to Exemptions as to the Property. The Court will enter separate

orders consistent with these Findings of Fact and Conclusions of Law.




Attorney Albert H. Mickler is directed to serve a copy of this Order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of this
Order.




                                                 5
